Per Curiam.
Plaintiff in a buggy and defendant in a Ford met on a country road. The rear wheel of the buggy caught on the fender of the car. Some part of the harness or buggy gave way, plaintiff was tipped out, and in the fall broke *497two ribs. She recovered a verdict for $2,500. On this appeal defendant’s counsel conceded that there is evidence supporting the verdict both as to defendant’s negligence and plaintiff’s freedom from contributory negligence, but with much earnestness it is contended that the damages awarded are excessive. The only injury discovered was the fracture of two ribs. This was very painful for several weeks, because one- of the ribs fractured in such a way as to puncture the pleural cavity of the lung. However, her physicians say there has been a good recovery. To be sure, some adhesions in the pleural cavity are suspected which give some pain in expanding the lung, or in lifting or other exertion. This is the only permanent injury claimed by any of plaintiff’s physicians. They do not contend that she will suffer constant pain or that she will not improve in that regard. Plaintiff was past 70 years of age when the accident happened. She has reached that age when great lifting and much exertion is not ordinarily done. We think the damages are too large for the injury sustained even when the present low purchasing power of money is taken into consideration. A new trial is therefore granted unless-plaintiff within 20 days after the going down of the remittitur herein files her consent to the reduction - of the verdict to the sum of $1,700. Upon the filing of such consent in the court -below no new trial will be had.